JOYCE, J.,
concurring:
¶ 1 The majority has determined that the trial court erred in suppressing the evidence based on the exigent circumstances exception to the warrant requirement discussed in Commonwealth v. White, 543 Pa. 45, 669 A.2d 896 (1995). Majority Opinion, ante at 716 and 717-20. While I agree with the majority’s ultimate result, the facts presented here are distinguishable from those at issue in White. As I find Commonwealth v. Morris, 537 Pa. 417, 644 A.2d 721 (1994), cert. denied, 513 U.S. 1031, 115 S.Ct. 610, 130 L.Ed.2d 519 (1994), to be instructive, I would uphold the search and reverse the suppression court’s decision on that basis.
¶ 2 White involved the warrantless search of an automobile for drugs. Specifically, the police in White obtained information from a confidential informant that the defendant and a fellow drug dealer, Henry Bennett, had possession of a large supply of cocaine and were expected to make a sale of drugs on a particular date. White, 543 Pa. at 48, 669 A.2d at 898. As a result, the officers conducted a surveillance of both the defendant and Bennett. Id. In addition, the police obtained a warrant for the search of Bennett’s residence, vehicle and person and for the search of White’s person and residence. Id. However, the police did not obtain a warrant for White’s vehicle. Id. Upon observing an unidentified male enter White’s vehicle, the police stopped White and took him and his passenger into custody. Id., 543 Pa. at *72148-49, 669 A.2d at 898. The police thereafter entered the vehicle and retrieved therefrom a bag containing cocaine as well as a marijuana cigarette that was in plain view on the vehicle’s console. Id., 543 Pa. at 49, 669 A.2d at 898. Based on these facts, the Supreme Court concluded that the warrantless search of White’s vehicle was improper as the police had time to obtain a warrant and no exigent circumstances existed to justify the search. Id., 548 Pa. at 53, 669 A.2d at 901.
¶ 3 In comparison, Morris involved a case in which the police stopped the defendant for a minor traffic violation. Morris, 537 Pa. at 419, 644 A.2d at 722. Morris refused to obey the officer’s directive to keep his hands on the steering wheel and engaged in furtive movements. Id. As a result, the officer ordered Morris to exit the vehicle and conducted a pat-down search. Id. While the driver’s door was open, the officer observed a two-foot long metal pipe as well as a plastic bag on the front seat. Id. The officer opened the bag and discovered that it contained cocaine, marijuana and drug paraphernalia. Id. In upholding the search, the Supreme Court stated:
The search of the passenger compartment of an automobile, limited to those areas in which a weapon may be placed or hidden is permissible if the police officer possesses a reasonable belief based on specific and articulable facts which, taken together with the rational inferences from those facts, reasonably warrant the officer in believing that the suspect is dangerous and the suspect may gain immediate control of weapons. [T]he issue is whether a reasonably prudent man would be warranted in the belief that his safety or that of others was in danger.
Morris, 537 Pa. at 421, 644 A.2d at 723 (citations and quotation marks omitted). The facts presented here fall squarely within the limited weapons search deemed permissible in Morris, as opposed to a vehicle search for contraband of the type at issue in White.
¶ 4 The record reflects that at approximately 3:00 a.m., Officer Tyrone Forrest learned that the victim had been shot. N.T. Suppression, 3/9/98, at 131. He verified the shooting as he observed the paralyzed victim, as well as a bullet hole in the victim’s car and blood on the passenger seat. Id. at 132-133. The officer immediately called for medical assistance and broadcast a description of the suspects over the police radio. N.T. Suppression, 3/9/98, at 131; N.T. Suppression, 3/10/98, at 199.
¶ 5 Shortly after overhearing the broadcast, Officer John Barker observed two individuals, Appellee and his co-defendant, Shawney Perry, who fit the description. N.T. Suppression, 3/10/98, at 201. Officer Barker and other officers stopped the vehicle a few minutes later. Id. at 204. Appellee and his companion were then ordered to exit the vehicle and were frisked for weapons. Id. at 207-208.
¶ 6 Officer Barker detained the suspects until one of the victims, Javon Jones, was brought to the scene approximately fifteen (15) minutes later. Id. at 210. Jones immediately identified Appellee and Perry as the men who had done the shooting. Id. at 211. Jones also informed Officer Barker that Appellee and Perry had two guns. Id. At this point, Appellee and Perry were arrested. Id. The police, who had noted that the floormats of the shooters’ vehicle were askew, lifted up the mats on the driver’s and passenger’s side and recovered a .9 mm Helwan and a .22 caliber Beretta. Id. at 212-213. Inspection of the weapons revealed that each contained a round in the chamber and five additional live rounds in the clip. Id.
¶ 7 Unlike the circumstances presented in White, the above testimony indicated that the police here had no advance opportunity to secure a warrant. More importantly, the officers in this case were not attempting to search the vehicle for drugs or contraband. Rather, based on specific *722and articulable facts, the police had reason to believe that Appellee and his companion were armed and presented a danger to the safety of the police or others. N.T. Suppression, 3/10/98, at 257-258, 261, 264 and 266-267. A limited search of the passenger compartment was therefore permissible to prevent the men or others from gaming access to the weapons. Morris, supra. See also Commonwealth v. White, 543 Pa. at 56 n. 5, 669 A.2d at 902 n. 5 (noting that nothing in White was intended to invalidate warrantless searches where the police must search in order to avoid danger to themselves or others).
¶ 8 While I believe that the search was permissible under Morris, I would still find the evidence admissible pursuant to the inevitable discovery or independent source rule. Pursuant to this doctrine, evidence will be deemed admissible where it is established that it would have been inevitably discovered through an independent source. Commonwealth v. Brundidge, 533 Pa. 167, 175, 620 A.2d 1115, 1119 (1993).
¶ 9 As applied to the case sub judice, there is no doubt that the police would have inevitably discovered the weapons if they had impounded the vehicle and conducted an inventory search. In White, however, the Supreme Court determined that evidence was not admissible pursuant to the inevitable discovery doctrine where it was acquired as part of the search of the vehicle rather than an inventory search. White, 543 Pa. at 57, 669 A.2d at 903. The inevitable discovery rule was developed because:
The interest of society in deterring unlawful police conduct and the public interest in having juries receive all probative evidence of a crime are properly balanced by putting the police in the same, not a worse position, that they would have been in if no police error or misconduct had occurred. When the challenged evidence has an independent source, exclusion of such evidence would put the police in a worse position than they would have been in absent any error or violation.
Brundidge, 533 Pa. at 175, 620 A.2d at 1119 (citations, emphasis and quotation marks omitted). The effect of White is to put the police in a worse position than they would have occupied had no misconduct occurred during the search of a vehicle. There is no functional difference, at least from the perspective of protecting an individual’s privacy rights, between an inventory search conducted at a police station or a search of the vehicle on the highway. Accordingly, the inevitable discovery doctrine should not be confined to those situations in which an inventory search was actually conducted. Rather, proper application of the rule would allow admission of the evidence where it can be shown that it would have been inevitably discovered. In this case, there is no doubt that the evidence would have been inevitably uncovered during an inventory search.